PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kawaguchi et al.
Application No. 14/683,405
Filed: April 10, 2015
Attorney Docket No. KN-17-170-D1-US
For: GOLF CLUB AND GOLF CLUB HEADS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 23, 2020, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Paul A. Jenny appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay. See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008). In the event that such an inquiry has not been made, petitioner must make such an inquiry. If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 17, 2019. The issue fee was timely paid on November 25, 2019. Accordingly, the application became abandoned on November 26, 2019. A Notice of Abandonment was mailed December 12, 2019. 



The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/APRIL M WISE/Paralegal Specialist, Office of Petitions


cc:	PAUL A. JENNY
	2201 WEST DESERT COVE	
	PHOENIX, AZ  85029